Case 7:20-cv-04573-PMH-PED Document 20 Filed 06/19/20 Page 1of 3
Case 7:20-cv-04573-PMH Document 12 Filed 06/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION, ;
20 Civ. 4573
Plaintiff,
vy. {PROPOSED} ORDER TO SHOW
CAUSE FOR AN ORDER FOR A
RODRIGO KEDE DE FREITAS LIMA, PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING
Defendant. ORDER

 

 

Upon the Summons and Complaint of Plaintiff International Business
Machines Corporation (“IBM”), the Declaration of Randy Walker, executed on June 15,
2020, the Declaration of Pietro J. Signoracci, executed on June 17, 2020, and the
accompanying Memorandum of Law in Support of Plaintiff's Application for a Temporary
Restraining Order and Preliminary Injunction, and good and sufficient reason appearing to
me therefor, it is hereby

ORDERED that Defendant Rodrigo Kede de Freitas Lima or his counsel
show cause at a hearing to be held in this Court before the Honorable Philip M. Halpern _,
United States District Judge, in Courtroom 12D_, United States Courthouse, 500 Pearl
Street, New York, New York, on _ July 14 ; 2020’ at 10:30 _a.m., or as soon
thereafter as counsel may be heard, why the Court should not enter an order for a preliminary
injunction pursuant to Rule 65(a) of the Federal Rules of Civil Procedure and the Court’s

inherent powers, pending final determination of this action:

* with hearing to continue on July 15, 2020, subject to adjournment to July 20 and 21, 2020
premised on courtroom availability to the public.
Case 7:20-cv-04573-PMH-PED Document 20 Filed 06/19/20 Page 2 of 3
Case 7:20-cv-04573-PMH Document 12 Filed 06/18/20 Page 2 of 3

(a) enjoining and restraining Defendant Lima from commencing employment
with Microsoft Corporation (“Microsoft”), or otherwise associating with Microsoft prior to
May 20, 2021;

(b) enjoining Defendant Lima, prior to May 20, 2021, from soliciting for
competitive business purposes any customer of IBM with which Defendant Lima was
involved as part of his job responsibilities at IBM during the last twelve months of his
employment at IBM;

(c) enjoining Defendant Lima, prior to May 20, 2022, from directly or
indirectly hiring, soliciting, or making an offer to any employee of IBM to be employed or
perform services outside IBM;

(d) enjoining Defendant Lima from using, disclosing, or transmitting for any
purpose records, documents, or information containing any confidential or proprietary
information of IBM; and

(e) ordering such further relief the Court deems just and proper;

AND it being shown by the above-referenced declarations and memorandum
of law that Plaintiff will suffer immediate and irreparable harm unless, pending the hearing
of the motion brought on by this Order to Show Cause, a temporary restraining order be in
effect, providing the relief requested by Plaintiff on this motion for a preliminary injunction,
pursuant to Rule 65(b) of the Federal Rules of Civil Procedure, it is hereby

ORDERED that Defendant Rodrigo Kede de Freitas Lima is temporarily

July 6, 2020
ENJOINED AND RESTRAINED, unti/ tre-hearing ancl determination of Piaintitts motion
fore preliminary injunetion, from: (i) working at, aaneuneing-any-prespeetive employment

in violation of the 12/3/2019 agreement
—orasseciation-with, or providing any services for, Microsoft; (ii) soliciting any customer of
IN

 
Case 7:20-cv-04573-PMH-PED Document 20 Filed 06/19/20 Page 3 of 3
Case 7:20-cv-04573-PMH Document 12 Filed 06/18/20 Page 3 of 3

IBM with which Defendant Lima was involved as part of his job responsibilities at IBM

during the last year of his employment at IBM; -i}-conteaeting-eny-eurrentemployees-of-

 

and (iv) retaining, using, or

disclosing IBM confidential or proprietary information; and it is further

 

 

otbefore -ancitis-further

ORDERED that Plaintiff shall effect personal delivery ofa copy of this order
and supporting papers, by hand delivery service and email to Defendant or Defendant’s
counsel, no later than 5:00__p.m.on_June 19 , 2020, which shall be deemed good
and sufficient service and notice thereof; and it is further

ORDERED that Defendant shall file with the Court and serve any responsive
papers by overnight delivery and email on Plaintiffs counsel, Robert A. Atkins, Esq., Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New
York 10019-6064, ratkins@paulweiss.com, on or before 5:00 p-m. on June 26 ,
2020 and that Plaintiff shall file with the Court and serve any reply papers by overnight
delivery and email on Defendant or Defendant’s counsel, on or before 5-00 pm. on
July 2 , 2020and it is further

ORDERED that counsel shall appear SO ORDERED:

 

via telephone on 7/6/2020 at 10:30 a.m. fora
conference to discuss the extension of the

Temporary Restraining Order set forth herein.

At the time of the conference all parties shall
call (888) 398-2342; access code 3456831.

Pi

 

Philip M. Halpern, U.S.D.J.

Dated: New York, New York
June 19, 2020

 
